Citation Nr: 1232419	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-04 276A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD, hearing loss and/or tinnitus, or as secondary to Agent Orange/herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, including as secondary to Agent Orange/herbicide exposure.

3.  Entitlement to an effective date prior to January 4, 2011 for the grant of entitlement to service connection for prostate cancer.

4.  Entitlement to an effective date prior to January 4, 2011 for the grant of special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 and from January 1991 to July 1991, with unconfirmed periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009, July 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The June 2009 rating decision denied the Veteran's claim of entitlement to TDIU.  The July 2010 rating decision denied the Veteran's claim for hypertension, and the February 2011 rating decision granted the Veteran's claims of entitlement to service connection for prostate cancer and special monthly compensation, effective January 4, 2011, as well as denied his claim of entitlement to service connection for ischemic heart disease.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1968 to September 1970 and from January 1991 to July 1991.

2.  On August 27, 2012 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, that the appellant died on August [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


